DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 11, 2022

Applicant's election with traverse of claims 18-27 in the reply filed on April 11th, 2022 is acknowledged.  The traversal is on the ground(s) that
A) Examiner has not shown appropriate explanation of separate classification
B) Examiner has not shown appropriate rational underpinning for the separate classification
C) The restriction requirement has not been made “as early as possible” in prosecution

This is not found persuasive. With regards to argument A) the inventions as claimed have been grouped into two different classification because the limitations of the claims are directed to two separate inventions that do not appear to overlap in terms of scope of the claims. Since Invention I (Claims 1-17) are directed towards deposition of a metal layer (which is used to form a silicide), these claims are in classification H01L21/3205, which is deposition of a metal or metal-silicide layers. However, since Invention II (Claims 18-27) do not have any limitations pertaining to the deposition of a metal layer, classification H01L21/3205 is not appropriate for these claims. Instead, claims 18-27 are directed towards photonic layers, which are optical elements, thereby being classified in H01L31/0232. Therefore, these classification are indeed appropriate for the Restriction Requirement.

With regards to argument B), the reason for the separate classification for Inventions I and II is that the limitations of these Inventions are distinct in terms of features that have been claims and do not overlap in scope. As stated in the restriction requirement, these inventions are distinct processes with materially different manufacturing processes and are not obvious variants. For example, Invention I is directed towards forming a metal layer within a trench. This is fundamentally distinct than Invention II, which is formation of optic layers, which do not teach a metal layer being formed in a trench. Since they are distinct manufacturing process, these inventions require different searches, which would be a serious burden to the Examiner

With regards to argument C), the restriction requirement was made as the first Office Action for this case, which is the earlies that the restriction could have been made. MPEP 811 states that the restriction requirement “will normally be made before any action on the merit”, which is when it was done in this instance. Further, it is noted while that MPEP 811 states that the restriction requirement should be made as early as possible in prosecution, MPEP 811 does state that a restriction requirement made anytime before a final action.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al, US Patent 6,593,162.

Regarding claim 18, Park teaches method of fabricating a photonic structure comprising forming a plurality of photonic layers 302, 306 wherein the plurality of photonic layers includes a first photonic layer 302, and a second photonic layer 306 (figures 3B-7B) and patterning the first photonic layer and the second photonic layer (column 5, lines 34-38) so that each of the first photonic layer and the second photonic layer defines one or more set of photonic features (figures 8B).

Regarding claim 19, Park teaches the first photonic layer 302 and the second photonic layer 306 are formed of different waveguiding materials (302: n doped InGaAsP, 306: undoped InGaAsP material. See column 4, lines 28-31).

Regarding claim 22, Park teaches the first photonic layer and the second photonic layer are formed of different waveguiding material and are formed at different elevations (see figure 8 and column 4, lines 28-31).

Claim(s) 18, 20, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunnally, US Patent 5,761,181.

Regarding claim 18, Nunnally teaches method of fabricating a photonic structure comprising forming a plurality of photonic layers (first and second waveguide layers); wherein the plurality of photonic layers includes a first photonic layer (first waveguide layer, 26 in figure 3) and a second photonic layer (second waveguide material, 28); and patterning the first photonic layer (patterning the first waveguide material) and the second photonic layer (patterning the second waveguide material) so that each of the first photonic layer and the second photonic layer defines one or more set of photonic features (which is plurality of first waveguides and plurality of second waveguides. See claim 23 and figures 3 and 4).

Regarding claim 20, Nunnally teaches each of the first photonic layer and the second photonic layer is formed of a waveguiding material selected from the group consisting of crystalline silicon, poly-crystalline silicon, amorphous silicon, silicon nitride, and silicon oxynitride (column 4, lines 43-46).

Regarding claim 21, Nunnally teaches each of the first photonic layer and the second photonic layer is formed of a waveguiding material selected from the group consisting of crystalline silicon, poly-crystalline silicon, amorphous silicon, silicon nitride, and silicon oxynitride.

Regarding claim 25, Nunnally teaches the first photonic layer is at an elevation below the second photonic layer .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnally, US Patent 5,761,181.

Regarding claim 26, while figures 3 and 4 of Nunnally teaches the plurality of photonic layers includes the first photonic layer 26 and the second photonic layer 28, these figures fail to teach a third photonic layer and a fourth photonic layer.

However, figure 7 shows a completed device that contains stacked multiple waveguide layers 72, which contains eight different waveguide layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is generally known that more than two layers may be made to make a viable and complete electrical component.


Regarding claim 27, while figures 3 and 4 of Nunnally teaches the plurality of photonic layers includes the first photonic layer 26 and the second photonic layer 28, wherein each of the first photonic layer and second photonic layers are formed at different elevations, these figures fail to teach a third photonic layer and fourth photonic layers, and wherein each of the third photonic layer and the fourth photonic layer is formed at a different elevation.

However, figure 7 shows a completed device that contains stacked, multiple waveguide layers 72, in which each waveguide layer is at a different elevations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is generally known that more than two layers may be made to make a viable and complete electrical component.

Allowable Subject Matter

Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899